Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Estate of Sandy Hodge, Jr., Deceased                  Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No. 42069-
 No. 06-19-00071-CV                                    CCL).     Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
                                                       Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Sandra Hodge, pay all costs of this appeal.


                                                      RENDERED DECEMBER 5, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk